Exhibit 10.1

LIMITED GUARANTEE

THIS LIMITED GUARANTEE, dated as of November 13, 2009 (this “Limited
Guarantee”), is entered into by Prophet Equity LP (the “Guarantor”) in favor of
Silicon Storage Technology, Inc., a California corporation (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Merger Agreement (as defined
below).

RECITAL

WHEREAS, Technology Resources Holdings, Inc., a Delaware corporation (“Parent”),
Technology Resources Merger Sub, Inc., a California corporation (“Merger Sub”),
and the Company have entered into that certain Agreement and Plan of Merger,
dated as of the date hereof (as amended, modified or supplemented from time to
time, the “Merger Agreement”), and it is a requirement of the Merger Agreement
that Parent deliver this Limited Guarantee to the Company concurrently with the
execution and delivery thereof.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and as an inducement to the Company to enter into the Merger
Agreement with Parent and Merger Sub, the Guarantor hereby consents and agrees
as follows:

AGREEMENT

1.    Limited Guarantee.

(a) The Guarantor, intending to be legally bound, hereby absolutely, irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
to the Company the due and punctual payment by Parent, as and when due, of the
Parent Termination Fee, and amounts, if any, owed by Parent pursuant to
Section 8.3(f) of the Merger Agreement (the “Enforcement Costs,” and
collectively, the “Obligation”), and such guarantee shall be absolutely limited
in total dollar amount to the Parent Termination Fee plus all Enforcement Costs
(collectively, the “Maximum Amount”), and the Company hereby agrees that this
Limited Guarantee may not be enforced without giving effect to the Maximum
Amount. Notwithstanding anything to the contrary contained in this Limited
Guarantee (including in Section 3(a)), the Company hereby agrees that to the
extent Parent is relieved of all or any portion of the Obligation by the
satisfaction thereof or pursuant to any agreement with the Company (any amount
so relieved, the “Reduction Amount”), the Maximum Amount shall be reduced by an
amount equal to the Reduction Amount. All payments hereunder shall be made in
lawful money of the United States, by wire transfer of immediately available
funds to an account designated by the Company.



--------------------------------------------------------------------------------

(b) If Parent fails to pay the Obligation when due, then the Obligation shall,
at the Company’s option, become immediately due and payable and the Company may
at any time and from time to time, at the Company’s option, and so long as
Parent has failed to pay the Obligation in full, take any and all actions
available hereunder or under applicable Law to collect the Obligation from the
Guarantor.

(c) In furtherance of the foregoing, the Guarantor acknowledges that the Company
may, in its sole discretion, bring and prosecute an action against the Guarantor
for the full amount of the Obligation up to the Maximum Amount, regardless of
whether any action is brought against Parent or Merger Sub or whether Parent or
Merger Sub is joined in any such action or actions.

2.    Nature of Limited Guarantee. The Guarantor’s liability hereunder is
absolute, unconditional, irrevocable and continuing irrespective of (a) any lack
of validity or enforceability of the Merger Agreement or the Equity Financing
Letters and any other agreement or instrument referred to herein, (b) any
modification, amendment or waiver of or any consent to departure from the Merger
Agreement that may be agreed to by Parent or Merger Sub or (c) any incapacity of
Parent or Merger Sub. Without limiting the foregoing, the Company shall not be
obligated to file any claim relating to the Obligation in the event that Parent
or Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Company to so file shall not affect the
Obligation hereunder. In the event that any payment to the Company in respect of
the Obligation is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to the
Obligation as if such payment had not been made. This Limited Guarantee is an
unconditional, irrevocable and continuing guarantee of payment (up to the
Maximum Amount) and the Obligation to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.

3.    Changes in Obligations.

(a) The Company may, at any time and from time to time while this Limited
Guarantee is in effect, without the consent of or notice to the Guarantor,
except such notice as may be required by applicable Law which cannot be waived,
without incurring responsibility to the Guarantor, and without impairing or
releasing the Obligation hereunder, upon or without any terms or conditions and
in whole or in part, (i) extend the time of payment of the Obligation and
(ii) make any agreement with Parent or Merger Sub for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between the Company
and Parent and/or Merger Sub; provided, however, that nothing contained in this
Limited Guarantee is intended to modify or supersede the provisions of the
Merger Agreement as between the Company and Parent and Merger Sub.



--------------------------------------------------------------------------------

(b) The Obligation hereunder shall not be released or discharged, in whole or in
part, or otherwise affected by (i) the failure or delay of the Company to assert
any claim or demand or to enforce any right or remedy against Parent, Merger Sub
or any other Person interested in the transactions contemplated by the Merger
Agreement, (ii) any change in the time, place or manner of payment of the
Obligation or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms or provisions of the Merger
Agreement, (iii) the addition, substitution or release of any Person interested
in the transactions contemplated by the Merger Agreement, (iv) any change in the
corporate existence, structure or ownership of Parent, Merger Sub or any other
Person interested in the transactions contemplated by the Merger Agreement,
(v) the existence of any bankruptcy, insolvency, reorganization or similar
proceedings affecting Parent, Merger Sub or any other Person interested in the
transactions contemplated by the Merger Agreement, (vi) any change in the laws,
rules or regulations of any jurisdiction, (vii) any present or future action of
any Governmental Entity or court amending, varying, reducing or otherwise
affecting or purporting to amend, vary, reduce or otherwise affect, any of the
obligations of Parent under the Merger Agreement or of the Guarantor under this
Limited Guarantee, (viii) the existence of any claim, set-off or other right
which the Guarantor may have at any time against Parent, Merger Sub or the
Company, whether in connection with the Obligation or otherwise, (ix) the
adequacy of any other means the Company may have of obtaining repayment of the
Obligation or (x) any other circumstance (other than complete, irrevocable and
indefeasible payment of the Obligation) that might otherwise constitute a legal
or equitable discharge or defense of a surety or a guarantor.

4.    Certain Waivers.

(a) To the fullest extent permitted by Law, the Guarantor hereby expressly and
unconditionally waives any and all rights or defenses arising by reason of any
Law which would otherwise require any election of remedies by the Company,
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
the Obligation, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of the Obligation incurred and all other
notices of any kind (other than notices to Parent or Merger Sub pursuant to the
Merger Agreement or this Limited Guarantee), all defenses which may be available
by virtue of any valuation, stay, moratorium Law or other similar Law now or
hereafter in effect, any right to require the marshalling of assets of Parent or
Merger Sub or any other Person interested in the transactions contemplated by
the Merger Agreement and all suretyship defenses generally (other than fraud or
willful misconduct by the Company or any of its Subsidiaries or Affiliates,
defenses to the payment of the Obligation under the Merger Agreement that are
available to Parent or Merger Sub or breach by the Company of this Limited
Guarantee).



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by Law, the Guarantor hereby expressly and
unconditionally waives any rights that it may now have or hereafter acquire
against Parent or Merger Sub that arise from the existence, payment,
performance, or enforcement of its obligations under or in respect of this
Limited Guarantee or any other agreement in connection therewith, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Company against Parent or Merger Sub, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from Parent or
Merger Sub, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Obligation shall have been paid in full. If
any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the payment in full in immediately
available funds of the Obligation, such amount shall be received and held in
trust for the benefit of the Company, shall be segregated from other property
and funds of the Guarantor and shall forthwith be paid or delivered to the
Company in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Obligation, in accordance with the
terms of the Merger Agreement, whether matured or unmatured, or to be held as
collateral for the Obligation.

(c) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the transactions contemplated by the Merger Agreement and
that the waivers set forth in this Limited Guarantee are knowingly made in
contemplation of such benefits.

(d) Notwithstanding anything otherwise contained herein, for the avoidance of
doubt, the Guarantor retains any and all defenses that may be available to it
that the Obligation is not due pursuant to the Merger Agreement and/or has
already been satisfied or performed.

5.    No Recourse. The Company, by its acceptance of this Limited Guarantee and
the benefits hereof, acknowledges as follows:

(a) The Company acknowledges that the sole assets of Parent and Merger Sub are
cash in a de minimis amount and its rights under the Merger Agreement, and that
no additional funds are expected to be contributed to Parent or Merger Sub
unless and until the Closing occurs. The Company, by its acceptance of the
benefits hereof, agrees that it has no right of recovery in respect of a claim
arising under the Merger Agreement or in connection with any documents or
instruments delivered in connection therewith, including this Limited Guarantee,
against any former, current or future officer, agent, affiliate or employee of
the Guarantor or Parent (or any of their successors or permitted assignees),
against any former, current or future general or limited partner, member or
stockholder of the Guarantor or Parent (or any of their successors or permitted
assignees), notwithstanding that Guarantor is or may be a partnership, or any
affiliate thereof or against any former, current or future director, officer,
agent, employee, affiliate, general or limited partner, stockholder, manager or
member of any of the foregoing (collectively, “Guarantor/Parent Affiliates”; it
being understood that the term Guarantor/Parent Affiliates shall not include the
Guarantor, Parent or Merger Sub), whether by or through attempted piercing of
the corporate veil, by or through a claim by or on behalf of Parent or Merger
Sub against the Guarantor/Parent Affiliates, or otherwise, except for its rights
under this Limited Guarantee and subject to the limits contained herein.



--------------------------------------------------------------------------------

(b) Recourse against the Guarantor under this Limited Guarantee shall be the
sole and exclusive remedy of the Company and all of its affiliates against the
Guarantor and any Guarantor/Parent Affiliates in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement or the
transactions contemplated thereby including in the event Parent or Merger Sub
breaches any covenant, representation or warranty under the Merger Agreement or
the Guarantor breaches a covenant, representation or warranty hereunder. The
Company hereby covenants and agrees that it shall not institute, and shall cause
its Affiliates not to institute, any proceeding or bring any other claim arising
under, or in connection with, the Merger Agreement or the transactions
contemplated thereby, against the Guarantor or any Guarantor/Parent Affiliates
except for claims against the Guarantor under this Limited Guarantee. Nothing
set forth in this Limited Guarantee shall affect or be construed to affect any
liability of Parent or Merger Sub to the Company or shall confer or give or
shall be construed to confer or give to any Person other than the Company any
rights or remedies against any Person other than the rights of the Company
against the Guarantor as expressly set forth herein.

(c) The Company acknowledges that the Guarantor is agreeing to enter into this
Limited Guarantee in reliance on the provisions set forth in this Section 5.
This Section 5 shall survive termination of this Limited Guarantee.

6.    No Waiver; Cumulative Rights. No failure on the part of the Company to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Company of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power hereunder. Subject to the provisions of
Section 5 hereof, each and every right, remedy and power hereby granted to the
Company or allowed it by Law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Company at any time or from
time to time. The Company shall not have any obligation to proceed at any time
or in any manner against, or exhaust any or all of the Company’s rights against,
the Parent or any other Person liable for the Obligation prior to proceeding
against the Guarantor hereunder.

7.    Covenants. So long as this Limited Guarantee is in effect, the Guarantor
agrees that:

(a) it shall not institute, and shall cause its respective Affiliates not to
institute, any proceeding asserting that this Limited Guarantee is illegal,
invalid or unenforceable in accordance with its terms;

(b) it will maintain in full force and effect all consents of any Governmental
Entity or other authority that are required to be obtained by it with respect to
this Limited Guarantee and will obtain any such consents that may become
necessary in the future; and

(c) it will comply in all material respects with all applicable Laws and orders
of Governmental Entities to which it may be subject if failure to so comply
would impair its ability to perform its obligations under this Limited
Guarantee.

8.    Representations and Warranties. The Guarantor hereby represents and
warrants that:

(a) the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene any provision of
the Guarantor’s charter, partnership agreement, operating agreement or similar
organizational documents or any Law, order of Governmental Entities or
contractual restriction binding on the Guarantor or its assets;



--------------------------------------------------------------------------------

(b) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Limited Guarantee by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity or
regulatory body is required in connection with the execution, delivery or
performance of this Limited Guarantee;

(c) this Limited Guarantee constitutes a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law); and

(d) the Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill the Obligation under this Limited Guarantee shall be available to the
Guarantor for so long as this Limited Guarantee shall remain in effect in
accordance with Section 11 hereof.

9.    Successors and Assigns.

(a) This Limited Guarantee shall inure to the benefit of the successors or
assigns of the Company who shall have, to the extent of their interests, the
rights of the Company hereunder.

(b) This Limited Guarantee is binding upon the Guarantor and its successors and
assigns. The Guarantor shall not assign its obligations hereunder to any other
Person without the prior written consent of the Company. Any purported
assignment in violation of this provision shall be void.

10.    Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing in the English language and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
a nationally recognized next day courier service, or by facsimile transmission.
All notices hereunder shall be delivered to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10):

If to the Guarantor, to:

Prophet Equity LP

181 Grand Avenue, Suite 201

Southlake, Texas 76092

Facsimile No: (817) 898-1509

Attention: Ross Gatlin



--------------------------------------------------------------------------------

with a copy to:

Jackson Walker L.L.P.

901 Main Street, Suite 6000

Dallas, Texas 75202

Facsimile No: (214) 953-5822

Attention: David Rex

If to the Company, to:

Strategic Committee of the Board of Directors

c/o Silicon Storage Technology, Inc.

1020 Kifer Road

Sunnyvale, California 94086

Facsimile No: (408) 735-9036

Attention: Ronald Chwang, Chairman of the Strategic Committee

with a copy to:

Shearman & Sterling LLP

525 Market Street

San Francisco, California 94105

Facsimile No: (415) 616-1199

Attention: Steve L. Camahort

11.    Continuing Limited Guarantee; Termination. This Limited Guarantee may not
be revoked or terminated and shall remain in full force and effect and shall be
binding on the Guarantor, its successors and assigns until the complete,
irrevocable and indefeasible payment or satisfaction in full of the Obligation.
Notwithstanding the foregoing, this Limited Guarantee shall terminate and be of
no further force or effect as of the earliest of (a) the Effective Time, (b) the
termination of the Merger Agreement in accordance with its terms by mutual
consent of the parties or under other circumstances in which Parent would not be
obligated to pay the Parent Termination Fee, and (c) the first anniversary of
any termination of the Merger Agreement, except as to a claim for payment of the
Obligation presented by the Company to Parent, Merger Sub or the Guarantor on or
prior to such first anniversary. In the event that the Company or any of its
Affiliates asserts in any litigation relating to this Limited Guarantee that the
provisions of Section 1 hereof limiting the Guarantor’s liability to the Maximum
Amount or that the provisions of Section 5 hereof are illegal, invalid or
unenforceable in whole or in part, (i) the obligations of the Guarantor under
this Limited Guarantee shall terminate in all respects and shall thereupon be
null and void, and (ii) if the Guarantor has previously made any payments under
this Limited Guarantee it shall be entitled to have such payments refunded by
the Company; provided, however, that if the Guarantor asserts in any litigation
or other proceeding that this Limited Guarantee is illegal, invalid or
unenforceable in whole or in part, or asserts any theory of liability against
the Company, then, to the extent the Guaranteed Party prevails in such
litigation or proceeding, the Guarantor shall immediately pay on demand all
reasonable fees and out of pocket expenses of the Company in connection with
such litigation or proceeding.



--------------------------------------------------------------------------------

12.    Enforcement. Notwithstanding anything to the contrary contained herein,
nothing in this Limited Guarantee shall prevent the Company or any of its
Affiliates from seeking to enforce the Merger Agreement in accordance with its
terms or any related agreement including the Confidentiality Agreement against
Prophet Equity LLC or any other party thereto (but only to the extent it is a
party to such agreement) including any permitted assignee or successor to any of
them. The Guarantor hereby undertakes to call capital from the general and
limited partners of the Guarantor from time to time in such amounts and at such
times as shall result in the Guarantor having sufficient monies to pay and
discharge the Obligation up to the Maximum Amount when and as the same may
become due and payable under this Limited Guarantee.

13.    Governing Law; Jurisdiction; Service of Process.

(a) This Limited Guarantee, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this Limited
Guarantee or the negotiation, execution or performance of this Limited Guarantee
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Limited
Guarantee or as an inducement to enter into this Limited Guarantee) shall be
governed by, and construed, interpreted and enforced in accordance with, the
Laws of the State of Delaware, without regard to conflict of laws principles.

(b) Any legal action, suit or proceeding arising out of or relating to this
Limited Guarantee or the transactions contemplated hereby shall be heard and
determined exclusively in the Delaware Court of Chancery. Each party hereto
hereby irrevocably (i) submits to the exclusive jurisdiction of the Delaware
Court of Chancery in respect of any legal action, suit or proceeding arising out
of or relating to this Limited Guarantee and (ii) waives, and agrees not to
assert, as a defense in any such action, suit or proceeding, any claim that it
is not subject personally to the jurisdiction of such courts, that its property
is exempt or immune from attachment or execution, that the action, suit or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit or proceeding is improper or that this Limited Guarantee or the
transactions contemplated hereby may not be enforced in or by such courts.

(c) Each party hereto agrees that notice or the service of process in any
action, suit or proceeding arising out of or relating to this Limited Guarantee
shall be properly served or delivered if delivered in the manner contemplated by
Section 10.

(d) The consents to jurisdiction set forth in this Section 13 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 13 and
shall not be deemed to confer rights on any Person other than the parties
hereto. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable law.



--------------------------------------------------------------------------------

14.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS LIMITED GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS LIMITED GUARANTEE AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.

15.    Severability. If any term or other provision of this Limited Guarantee is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Limited Guarantee shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Limited Guarantee so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
Notwithstanding the forgoing, this Limited Guarantee may not be enforced without
giving effect to the limitation of the amount payable hereunder to the Maximum
Amount provided in Section 1 hereof and to the provisions of Section 5 hereof.

16.    Entire Agreement; Amendments. This Limited Guarantee constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties hereto, or any of them, with respect to the subject
matter hereof. No amendment, modification or waiver of any provision hereof
shall be enforceable unless approved by the Company and the Guarantor in
writing.

17.    Headings. The descriptive headings contained in this Limited Guarantee
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Limited Guarantee.

18.    Counterparts. This Limited Guarantee may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Limited Guarantee to be
duly executed and delivered as of the date first written above.

 

Prophet Equity LP By:  

Prophet Equity GP LP,

its general partner

  By:  

Prophet Equity Holdings, LLC,

its general partner

          /s/ Ross Gatlin           Ross Gatlin, Managing Partner Silicon
Storage Technology, Inc. By:   /s/ Bertrand F. Cambou   Name: Bertrand F. Cambou
  Title: President